Citation Nr: 1431269	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, characterized as cardiac arrhythmia.

2.  Entitlement to an increased evaluation for hypothyroidism, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel



INTRODUCTION

The Veteran had active military duty in the Army National Guard from November 1994 to May 1995 and October 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. By rating decision dated in July 2006, the RO, in pertinent part, awarded a 10 percent disability evaluation for the service-connected hypothyroidism, effective from May 1, 2004 and denied service connection for cardiac arrhythmia. The Veteran perfected a timely appeal as to these matters.

In September 2011, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a psychiatric disability, including major depressive disorder, and additionally remanded the issues of entitlement to service connection for cardiovascular disease, characterized as cardiac arrhythmia, entitlement to an increased evaluation for hypothyroidism, currently evaluated as 10 percent disabling, and entitlement to an effective date earlier than December 1, 2006 for the award of compensation benefits for dependent parents.  

In a March 2012 rating decision, the RO granted entitlement to service connection for major depressive disorder, associated with hypothyroidism.  As this is considered a full grant for this issue, it is no longer on appeal.  

In its September 2011 remand, the Board noted that the Veteran contended that the effective date for the grant of the award  for dependency of parents should be earlier than December 1, 2006-specifically, that it should be April 1, 2004.  In June 2012 deferred rating decision, the RO determined that the effective date of April 1, 2004 for dependency of the Veteran's parents was warranted.  As this is a complete grant of the benefit sought, this matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case, in part, to provide the Veteran with a hearing before a Veterans Law Judge at the RO relating to the issues of entitlement to service connection for cardiac arrhythmia and an increased evaluation in excess of 10 percent for hypothyroidism.  The Veteran has not yet been provided with a hearing.  In an April 2014 Appellant's Post-Remand Brief, the Veteran's representative confirmed the Veteran's wishes for a hearing.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  As such, this case must be remanded in order to provide the Veteran with his requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge with respect to the issues of entitlement to service connection for cardiac arrhythmia and entitlement to an increased evaluation in excess of 10 percent for hypothyroidism, with appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



